Citation Nr: 1720455	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 25, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2012, the Board remanded these matters for additional development by the RO.  As discussed below, that development has not been completed, therefore the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
Following the Board's February 2012 remand, the RO undertook further development regarding both claims, including affording the Veteran a VA examination.  The Board finds that a remand is necessary to provide the Veteran with an adequate VA examination.

The Veteran asserts that his currently diagnosed sleep apnea had its onset during his active service.  In support of his claim, the Veteran provided a written statement by his son, which describes his in-service sleep apnea symptomatology.  See July 2008 Lay Statement.  Specifically, the statement reflects symptoms such as loud noises and interrupted sleep.  Additionally, the Veteran's STRs reflect a possible sleep disorder, however no diagnosis was provided.  See December 1985 Neurology Report.  The Veteran reports waking up at night breathing heavily, usually after a dream of being unable to breathe.  See February 2008 Correspondence.  He also reports being woken up by his ex-wife, because of his unusual manner of snoring.  Id.  

Following the February 2012 remand, the Veteran was afforded an August 2012 VA examination to determine the etiology of his diagnosed sleep apnea.  The examiner opined that the Veteran's sleep apnea was not related to his service, or proximately due to, or caused by, his service-connected hiatal hernia.  See August 2012 VA Examination Report.  The Board finds this opinion to be inadequate, as it merely relied on the absence of evidence in the Veteran's service treatment records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

Therefore, on remand, the Veteran should be afforded a new VA examination, which addresses the competent and credible statements of the Veteran and his son regarding his in-service sleep apnea symptomatology, to include snoring and interrupted sleep.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).

Additionally, the August 2012 examiner's opinion only addressed whether the Veteran's hiatal hernia caused or aggravated his sleep apnea.  In providing this negative nexus opinion, the examiner acknowledged that sleep apnea has been associated with certain medical illnesses, including heart failure.  Given that the Veteran is service-connected for a heart disorder, an opinion is required to address whether his sleep apnea is proximately due to, or aggravated by, his service-connected heart disorder.  Walters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Since the TDIU claim is inextricably intertwined with the service connection claim, it is also being remanded.  

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2016, forward.

2.  Thereafter, schedule the Veteran for an appropriate VA compensation examination to determine the nature and etiology of his sleep apnea.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.

(a)  After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, performing any clinically indicated diagnostic testing, and identifying and describing in detail all diagnoses related to his claimed sleep apnea, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified sleep disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

*  In providing this opinion, the examiner must consider and address the July 2008 statement from the Veteran's son indicating he witnessed the Veteran's snoring and cessation of breathing during service, as well as the Veteran's February 2008 statement reflecting his history of snoring and waking up short of breath, both of which the Board has found to be competent and credible, as discussed in the body of the remand above.  

(b)  Additionally, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified sleep disorder was either (i) caused by, or (ii) aggravated by, the Veteran's atherosclerosis with valvular heart disease and arrhythmia.  

*  In providing this opinion, the examiner should specifically consider and address the August 2012 VA Examination Report, which associates sleep apnea with certain medical conditions, including heart failure.  

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




